Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Hazlewood” (US 2009/0327708) in view of “Gibson” (US 2016/0057132).

Regarding Claim 27:
Hazlewood teaches:
A system (Fig. 3), comprising: 
one or more processors (Fig. 3, elements 302/306); and 

determine, based at least in part on a response from a server to a client request to the server (¶0061, “A client may request a secure data communication with a server beginning with a handshake”), that a digital certificate of the server will expire within a threshold amount of time (Fig. 5, step 506; ¶0069, “… in accepting a certificate, an application may determine whether the certificate has expired or is expiring by using the validity period associated with the certificate … For example, the application may determine that the certificate has already expired, or is expiring within a predetermined period from the end date of the certificate’s validity period”); and 
as a result of determining that the digital certificate will expire, update configuration information on the server (¶0075, “In step 508, process 500 may notify the holder of the certificate received in step 502 that the certificate has already expired or is expiring within a predetermined time period”; ¶0076, “… the holder of the certificate may renew the certificate upon receiving the notification”) thereby causing the server to provide data to a client associated with the client request that causes the client to display a favicon that serves as an indication that the digital certificate is set to expire within a particular time range as specified in the configuration information.
Hazlewood does not disclose:
… thereby causing the server to provide data to a client associated with the client request that causes the client to display a favicon that serves as an 
Gibson teaches:
… thereby causing the server to provide data to a client associated with the client request that causes the client to display a favicon that serves as an indication that the digital certificate is set to expire within a particular time range as specified in the configuration information (Fig. 9, elements 840 and 861; ¶0063, “. Correspondents that have a signer certificate corresponding with one of the personal certificates of application server 830 nearing expiration are highlighted, as indicated by a striped line enclosing the icon for the server. Specifically, application servers 840 and 861, and external end point 873 have signer certificates corresponding with the personal certificates nearing expiration”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Hazlewood’s certificate distribution system by enhancing Hazlewood’s server to provide data indicating that a certificate is nearing expiration, such as via an icon, as taught by Gibson, in order for a user of the certificate to easily ascertain when expiration of the certificate is nearing.
	The motivation is to quickly provide critical information about certificates, such as information regarding whether the certificate has expired or is about to expire, through the usage of icons. Using icons has an additional advantage that they are highly customizable, allowing a system to provide various types of information via modifying the icons in any suitable manner (Gibson, ¶0070).

Regarding Claim 28:
The system of claim 27, wherein Hazlewood in view of Gibson further teaches the favicon is a graphical representation that indicates an issue with the digital certificate (Gibson, Fig. 9, elements 840 and 861; ¶0063, “. Correspondents that have a signer certificate corresponding with one of the personal certificates of application server 830 nearing expiration are highlighted, as indicated by a striped line enclosing the icon for the server. Specifically, application servers 840 and 861, and external end point 873 have signer certificates corresponding with the personal certificates nearing expiration”).
The motivation to reject claim 28 under Gibson is the same motivation applied to the teaching of Hazlewood in rejecting claim 27 above.

Regarding Claim 29:
The system of claim 27, wherein Hazlewood in view of Gibson further teaches the favicon is rendered using a color associated with severity of a potential issue with the digital certificate (Gibson, ¶0064, “he map 1000 only shows the servers 817, 827, and 830 and their respective correspondents and end points. Icons for each of the servers 817, 827, and 830 may be highlighted in a distinct manner, e.g., a distinct color. Icons for each of the respective correspondents and end points are highlighted according to the same distinct design as its associated server. In the example of FIG. 10, server 830 has certificates that meet the expiration criteria that are associated with servers 840, 861, and end point 873. The server 817 has certificates that meet the expiration criteria that are associated with servers 819, 834, 851, and 856. In addition, the server 827 has certificates that meet the expiration criteria that are associated with server 855 and 878”; ¶0070, “As one example, where there are two or more servers that are both within a scope that includes a certificate expiration criteria, the two or more servers, alone or together with their correspondents, can be simultaneously displayed without showing servers that fail to meet the criteria. A different color may be used for each of the two or more servers and its correspondents that satisfy the criteria”; i.e., utilize different colors to represent server certificates meeting different expiration criteria).
The motivation to reject claim 29 under Gibson is the same motivation applied to the teaching of Hazlewood in rejecting claim 27 above.

Regarding Claim 30:
The system of claim 27, wherein Hazlewood in view of Gibson further teaches the favicon includes one or more characters that are indicative of an issue with a web page (Gibson, ¶0070, “In various embodiments, icons can be highlighted on a map in any suitable manner, such as with different colors, different levels of brightness, different sizes, different pattern, different design of icon, and the like”; Here, the examiner asserts that Gibson discloses different designs of icons may be possible, and thus one of ordinary skill in the art would have found it obvious to utilize icons having characters. The examiner further asserts that utilization of such icons having characters would be a mere aesthetic design change to Gibson’s icons, and thus would relate to ornamentation only having no function - see MPEP 2144.04).


Regarding Claim 32:
The system of claim 27, wherein Hazlewood in view of Gibson further teaches the data is provided based at least in part on an Internet Protocol (IP) address contained within the client request to the server (Hazlewood, Fig.1 details a network communication channel established between a client and a server; ¶0047, “Network 102 may represent a collection of networks and gateways that use the Transmission Control Protocol/Internet Protocol (TCP/IP) and other protocols to communicate with one another”).


Claims 21, 23, 35, 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Hazlewood” (US 2009/0327708) in view of “Gibson” (US 2016/0057132) in further view of “Sauve” (US 2006/0218403).

Regarding Claim 21:
Hazlewood teaches:
A computer-implemented method, comprising: 
obtaining, from a client, a request to interact with a server of a computing service (¶0061, “A client may request a secure data communication with a server beginning with a handshake”); 
determining that a digital certificate usable by the client to authenticate the server is due to expire within a threshold amount of time (Fig. 5, step 506; ¶0069, “… in accepting a certificate, an application may determine whether the certificate has expired or is expiring by using the validity period associated with the certificate … For example, the application may determine that the certificate has already expired, or is expiring within a predetermined period from the end date of the certificate’s validity period”); 
providing, in response to the request, the digital certificate to the client (¶0062, “For example, in an SSL based communication … the server presenting its certificate … are parts of a secure handshake”; ¶0065, “Application 308 may present a server certificate to application 304 in a secure handshake in the course of establishing secure data communication 314”); and 
causing, by updating configuration information associated with the digital certificate (¶0075, “In step 508, process 500 may notify the holder of the certificate received in step 502 that the certificate has already expired or is expiring within a predetermined time period”; ¶0076, “… the holder of the certificate may renew the certificate upon receiving the notification”), …
Hazlewood does not disclose:
… the server to provide data to the client that causes the client to display a negative favicon, the negative favicon indicating that the digital certificate provided is due to expire within the threshold amount of time.
Gibson teaches:
… the server to provide data to the client that causes the client to display a … favicon (Fig. 9 details a plurality of server certificate as square icons), the … favicon indicating that the digital certificate provided is due to expire within the threshold amount of time (Fig. 9, elements 840 and 861; ¶0063, “. Correspondents that have a signer certificate corresponding with one of the personal certificates of application server 830 nearing expiration are highlighted, as indicated by a striped line enclosing the icon for the server. Specifically, application servers 840 and 861, and external end point 873 have signer certificates corresponding with the personal certificates nearing expiration”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Hazlewood’s certificate distribution system by enhancing Hazlewood’s server to provide data indicating that a certificate is nearing expiration, such as via an icon, as taught by Gibson, in order for a user of the certificate to easily ascertain when expiration of the certificate is nearing.
	The motivation is to quickly provide critical information about certificates, such as information regarding whether the certificate has expired or is about to expire, through the usage of icons. Using icons has an additional advantage that they are highly customizable, allowing a system to provide various types of information via modifying the icons in any suitable manner (Gibson, ¶0070).
Hazlewood in view of Gibson does not disclose:
… the server to provide data to the client that causes the client to display a negative favicon …
Sauve teaches:
… the server to provide data to the client that causes the client to display a negative favicon (Fig. 6, element 618 displays a negative favicon when a certificate is invalid; ¶0034, “… the SSL bar 618 may textually indicate that the certificate is invalid and with a warning icon”) …

	The motivation is to implement icons that can be used to quickly determine the status of a server certificate within a client’s web browser, such that the web browser can display said icons in a positive or negative manner depending on the certificate’s status. This allows a user to be easily alerted via their web browser as to the status of a server certificate, thereby protecting the user from interacting with potentially unsecure servers.

Regarding Claim 23:
The computer-implemented method of claim 21, wherein Hazlewood in view of Gibson in further view of Sauve further teaches the threshold amount of time is specified in the configuration information (Hazlewood, ¶0076, “… the holder of the certificate may renew the certificate upon receiving the notification”; i.e., updating configuration information by renewing a certificate also refreshes a validity period for the certificate).

Regarding Claim 35:
Hazlewood teaches:

obtain a response from a server to a request from a client (¶0062, “For example, in an SSL based communication … the server presenting its certificate … are parts of a secure handshake”; ¶0065, “Application 308 may present a server certificate to application 304 in a secure handshake in the course of establishing secure data communication 314”); 
determine, at least in part as a result of an evaluation of the response, that a digital certificate of the server will expire within a threshold amount of time (Fig. 5, step 506; ¶0069, “… in accepting a certificate, an application may determine whether the certificate has expired or is expiring by using the validity period associated with the certificate … For example, the application may determine that the certificate has already expired, or is expiring within a predetermined period from the end date of the certificate’s validity period”); and 
…
Hazlewood does not disclose:
as a result of determining that the digital certificate will expire, cause the server to provide data to the client that causes the client to display a favicon in a browser.
Gibson teaches:
as a result of determining that the digital certificate will expire, cause the server to provide data to the client that causes the client to display a favicon (Fig. 9, elements 840 and 861; ¶0063, “. Correspondents that have a signer certificate corresponding with one of the personal certificates of application server 830 nearing expiration are highlighted, as indicated by a striped line enclosing the icon for the server. Specifically, application servers 840 and 861, and external end point 873 have signer certificates corresponding with the personal certificates nearing expiration”) … .
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Hazlewood’s certificate distribution system by enhancing Hazlewood’s server to provide data indicating that a certificate is nearing expiration, such as via an icon, as taught by Gibson, in order for a user of the certificate to easily ascertain when expiration of the certificate is nearing.
	The motivation is to quickly provide critical information about certificates, such as information regarding whether the certificate has expired or is about to expire, through the usage of icons. Using icons has an additional advantage that they are highly customizable, allowing a system to provide various types of information via modifying the icons in any suitable manner (Gibson, ¶0070).
Hazlewood in view of Gibson does not disclose:
	… provide data to the client that causes the client to display a favicon in a browser.
Sauve teaches:
	… provide data to the client that causes the client to display a favicon in a browser (Fig. 6, element 618 displays a negative favicon when a certificate is invalid; ¶0034, “… the SSL bar 618 may textually indicate that the certificate is invalid and with a warning icon”).

	The motivation is to implement icons that can be used to quickly determine the status of a server certificate within a client’s web browser, such that the web browser can display said icons in a positive or negative manner depending on the certificate’s status. This allows a user to be easily alerted via their web browser as to the status of a server certificate, thereby protecting the user from interacting with potentially unsecure servers.

Regarding Claim 37:
The non-transitory computer-readable storage medium of claim 35, wherein Hazlewood in view of Gibson in further view of Sauve further teaches the data further causes the client to render the favicon in a web page (Sauve, Fig. 6, element 618 displays a negative favicon within a webpage on a browser when a certificate is invalid).
The motivation to reject claim 37 under Sauve is the same motivation used to combine Sauve to the combination of Hazlewood in view of Gibson in order to reject claim 35 above.

Regarding Claim 39:
“Network 102 may represent a collection of networks and gateways that use the Transmission Control Protocol/Internet Protocol (TCP/IP) and other protocols to communicate with one another”).

Regarding Claim 40:
The non-transitory computer-readable storage medium of claim 39, wherein Hazlewood in view of Gibson in further view of Sauve further teaches the IP address contained within the request indicates that the request is from an administrator (Gibson, ¶0065, “… the interactive map 900 or 1000 can provide an input command for an administrative user to cause a replacement certificate to be automatically generated or requested. Any known protocol may be performed that will cause a replacement certificate to be issued…”).
The motivation to reject claim 40 under Gibson is the same motivation applied to the teaching of Hazlewood in rejecting claim 35 above.

Claims 31, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Hazlewood” (US 2009/0327708) in view of “Gibson” (US 2016/0057132) in further view of “Neuman” (US 2013/0263211).

Regarding Claim 31:
Hazlewood in view of Gibson teaches:
The system of claim 27, …
Hazlewood in view of Gibson does not disclose:
… wherein the data comprises programmatic code that causes the client to transmit a notification, to a computing service, that the favicon was presented by the client.
Neuman teaches:
… wherein the data comprises programmatic code that causes the client to transmit a notification, to a computing service, that the favicon was presented by the client (¶0116, “The Provider shows the Qsid incorporated into the Qcode displayed to the user. The Qcode can be generated by the server and shown as an image or transmitted to the browser and displayed as an image crated by the browser side Javascript”; ¶0117, “In the background, the User’s browser continuously polls the Authentication Server over an encrypted channel 105 with the Qsid to identify when the authentication is complete”; i.e., upon receiving the Qcode, containing the Qsid, the browser displays the Qcode to a user and then continuously polls (notifies) an Authentication Server of the Qsid that was provided via the Qcode).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Hazlewood in view of Gibson’s certificate distribution system by enhancing Hazlewood in view of Gibson’s icons to be embedded within programmable code, such as QR codes, prior to being provided to a 
	The motivation is to provide information concerning security to a client’s browser via the usage of QR codes so that information can be embedded in a manner which prevents unwanted third parties from obtaining the information in transmit. QR codes also gives the system more capability by enabling the browser to execute the code itself, and thus perform enhanced functions responsive to receiving the QR code or information within the QR code. 

Regarding Claim 33:
Hazlewood in view of Gibson teaches:
The system of claim 27, …
Hazlewood in view of Gibson does not disclose:
… wherein the data comprises one or more image files.
Neuman teaches:
… wherein the data comprises one or more image files (Neuman, ¶0116, “The Provider shows the Qsid incorporated into the Qcode displayed to the user. The Qcode can be generated by the server and shown as an image or transmitted to the browser and displayed as an image crated by the browser side Javascript”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Hazlewood in view of Gibson’s certificate distribution system by enhancing Hazlewood in view of Gibson’s icons to be embedded within programmable code, such as QR codes, prior to being provided to a 
	The motivation is to provide information concerning security to a client’s browser via the usage of QR codes so that information can be embedded in a manner which prevents unwanted third parties from obtaining the information in transmit. QR codes also gives the system more capability by enabling the browser to execute the code itself, and thus perform enhanced functions responsive to receiving the QR code or information within the QR code. 

Regarding Claim 34:
Hazlewood in view of Gibson teaches:
The system of claim 27, …
Hazlewood in view of Gibson does not disclose:
… wherein the data comprises a cache control header.
Neuman teaches:
… wherein the data comprises a cache control header (Neuman, ¶0115, “The Provider could pre-cache for performance reasons a set of Qsids from the Qserver”; ¶0086, “The Qcode includes a header block (described below) and a Session Id (Qsid) which is guaranteed to be unique across all users for as long as the code is valid and acts as a simple identifier for the authentication session”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Hazlewood in view of Gibson’s certificate distribution system by enhancing Hazlewood in view of Gibson’s icons to be 
	The motivation is to provide information concerning security to a client’s browser via the usage of QR codes so that information can be embedded in a manner which prevents unwanted third parties from obtaining the information in transmit. QR codes also gives the system more capability by enabling the browser to execute the code itself, and thus perform enhanced functions responsive to receiving the QR code or information within the QR code. 

Claims 22, 25, 26, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Hazlewood” (US 2009/0327708) in view of “Gibson” (US 2016/0057132) in view of “Sauve” (US 2006/0218403) in further view of “Neuman” (US 2013/0263211).

Regarding Claim 22:
Hazlewood in view of Gibson in further view of Sauve teaches:
The computer-implemented method of claim 21, …
Hazlewood in view of Gibson in further view of Sauve does not disclose:
… wherein the data comprises one or more image files.
Neuman teaches:
… wherein the data comprises one or more image files (¶0116, “The Provider shows the Qsid incorporated into the Qcode displayed to the user. The Qcode can be generated by the server and shown as an image or transmitted to the browser and displayed as an image crated by the browser side Javascript”)
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Hazlewood in view of Gibson in further view of Sauve’s certificate distribution system by enhancing Hazlewood in view of Gibson in further view of Sauve’s icons to be embedded within programmable code, such as QR codes, prior to being provided to a client’s browser, as taught by Neuman, in order for the QR codes to enable enhanced functionality on the browser.
	The motivation is to provide information concerning security to a client’s browser via the usage of QR codes so that information can be embedded in a manner which prevents unwanted third parties from obtaining the information in transmit. QR codes also gives the system more capability by enabling the browser to execute the code itself, and thus perform enhanced functions responsive to receiving the QR code or information within the QR code. 

Regarding Claim 25:
Hazlewood in view of Gibson in further view of Sauve teaches:
The computer-implemented method of claim 21, …
Hazlewood in view of Gibson in further view of Sauve does not disclose:
… wherein the data comprises a cache control header.
Neuman teaches:
… wherein the data comprises a cache control header (Neuman, ¶0115, “The Provider could pre-cache for performance reasons a set of Qsids from the Qserver”; “The Qcode includes a header block (described below) and a Session Id (Qsid) which is guaranteed to be unique across all users for as long as the code is valid and acts as a simple identifier for the authentication session”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Hazlewood in view of Gibson in further view of Sauve’s certificate distribution system by enhancing Hazlewood in view of Gibson in further view of Sauve’s icons to be embedded within programmable code, such as QR codes, prior to being provided to a client’s browser, as taught by Neuman, in order for the QR codes to enable enhanced functionality on the browser.
	The motivation is to provide information concerning security to a client’s browser via the usage of QR codes so that information can be embedded in a manner which prevents unwanted third parties from obtaining the information in transmit. QR codes also gives the system more capability by enabling the browser to execute the code itself, and thus perform enhanced functions responsive to receiving the QR code or information within the QR code.

Regarding Claim 26:
The computer-implemented method of claim 25, wherein Hazlewood in view of Gibson in further view of Neuman further teaches the cache control header provides an indication to the client as to when the client should submit a subsequent request to obtain additional data for rendering a favicon (Neuman, ¶0086, “ The Qcode includes a header block (described below) and a Session Id (Qsid) which is guaranteed to be unique across all users for as long as the code is valid and acts as a simple identifier for the authentication session”; Figure 11 further details the Qid being utilized to send a message (1101) back to a client device, where the client device displays an approval or disproval message (1102)).
The motivation to reject claim 26 under Neuman is the same motivation used to apply Neuman to Hazlewood in view of Gibson in further view of Sauve to reject claim 25 above.

Regarding Claim 36:
Hazlewood in view of Gibson in further view of Sauve teaches:
The non-transitory computer-readable storage medium of claim 35, …
Hazlewood in view of Gibson in further view of Sauve does not disclose:
… wherein the data comprises one or more image files.
Neuman teaches:
… wherein the data comprises one or more image files (¶0116, “The Provider shows the Qsid incorporated into the Qcode displayed to the user. The Qcode can be generated by the server and shown as an image or transmitted to the browser and displayed as an image crated by the browser side Javascript”)
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Hazlewood in view of Gibson in further view of Sauve’s certificate distribution system by enhancing Hazlewood in view of Gibson in further view of Sauve’s icons to be embedded within programmable code, such as QR codes, prior to being provided to a client’s browser, as taught by Neuman, in order for the QR codes to enable enhanced functionality on the browser.


Regarding Claim 38:
Hazlewood in view of Gibson in further view of Sauve teaches:
The non-transitory computer-readable storage medium of claim 35, …
Hazlewood in view of Gibson in further view of Sauve does not disclose:
… wherein the data further causes the client to provide a notification to the server Neuman teaches:
… wherein the data further causes the client to provide a notification to the server (Neuman, ¶0117, “In the background, the User’s browser continuously polls the Authentication Server over an encrypted channel 105 with the Qsid to identify when the authentication is complete”; i.e., upon receiving the Qcode, containing the Qsid, the browser displays the Qcode to a user and then continuously polls (notifies) an Authentication Server of the Qsid that was provided via the Qcode).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Hazlewood in view of Gibson in further view of Sauve’s certificate distribution system by enhancing Hazlewood in view of Gibson in further view of Sauve’s icons to be embedded within programmable code, 
	The motivation is to provide information concerning security to a client’s browser via the usage of QR codes so that information can be embedded in a manner which prevents unwanted third parties from obtaining the information in transmit. QR codes also gives the system more capability by enabling the browser to execute the code itself, and thus perform enhanced functions responsive to receiving the QR code or information within the QR code. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Hazlewood” (US 2009/0327708) in view of “Gibson” (US 2016/0057132) in view of “Sauve” (US 2006/0218403) in further view of “Dragomir” (US 9280651).

Regarding Claim 24:
Hazlewood in view of Gibson in further view of Sauve teaches:
The computer-implemented method of claim 21, …
Hazlewood in view of Gibson in further view of Sauve does not disclose:
… wherein the data corresponding to the negative favicon differs from information on the client about a previous favicon, causing the client to submit a notification indicating an inconsistency to the computing service.
Dragomir teaches:
… wherein the data corresponding to the negative favicon differs from information on the client about a previous favicon, causing the client to submit a “At 230, responsive to detecting that a second incoming certificate … does not match the persisted invalid synchronization server digital certificate identifier, an error condition is generated. Such detecting can be achieved by detecting that a persisted invalid synchronization server digital certificate identifier indicates that the second incoming certificate does not match the first incoming certificate”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Hazlewood in view of Gibson in further view of Sauve’s certificate distribution system by enhancing Hazlewood in view of Gibson in further view of Sauve’s client to perform a consistency check between certificates received from a server, as taught by Dragomir, in order to prevent malicious certificates from being inadvertently utilized.
	The motivation is to prevent unauthorized renewed or requested server certificates from being utilized by a client by performing a validation process at the client which ensures that a subsequent certificate identifier received from a server matches an initial certificate identifier received from the same server. This enhances the security of the system by preventing malicious entities from injecting spoofed certificates into a communication protocol between a client and a server.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491                                                                                                                                                                                                        	

f